 

Exhibit 10.2.13

Synacor, Inc. 2006 Stock Plan

Notice of Stock Option Grant (Early Exercise)

The Optionee has been granted the following option to purchase shares of the
Common Stock of Synacor, Inc.:

Name of Optionee:<<Name>>

Total Number of Shares:<<NumberOfShares>>

Type of Option:<<ISO>> Incentive Stock Option

<<NSO>> Nonstatutory Stock Option

Exercise Price per Share:$<<PricePerShare>>

Date of Grant:<<DateGrant>>

 

Date Exercisable:

This option may be exercised at any time after the Date of Grant for all or any
part of the Shares subject to this option.

Vesting Commencement Date:<<VestDay>>

 

Vesting Schedule:

The Right of Repurchase shall lapse with respect to the <<CliffPercent>>% of the
Shares subject to this option when the Optionee completes <<CliffPeriod>> of
continuous Service after the Vesting Commencement Date set forth above.  The
Right of Repurchase shall lapse with respect to an additional <<Percent>> of the
Shares subject to this option when the Optionee completes <<IncrementPeriod>> of
continuous Service thereafter.

 

Expiration Date:

<<ExpDate>>.  This option expires earlier if the Optionee’s Service terminates
earlier, as provided in Section 6 of the Stock Option Agreement.

By signing below, the Optionee and the Company agree that this option is granted
under, and governed by the terms and conditions of, the 2006 Stock Plan and the
Stock Option Agreement.  Both of these documents are attached to, and made a
part of, this Notice of Stock Option Grant.  Section 14 of the Stock Option
Agreement includes important acknowledgements of the Optionee.

Optionee:Synacor, Inc.

By:

Title:




GDSVF&H\736797.1

 

--------------------------------------------------------------------------------

 

THE OPTION GRANTED PURSUANT TO THIS AGREEMENT AND THE SHARES ISSUABLE UPON THE
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.

Synacor, Inc. 2006 Stock Plan:

Stock Option Agreement

SECTION 1.  Grant Of Option.

(a)Option.  On the terms and conditions set forth in the Notice of Stock Option
Grant and this Agreement, the Company grants to the Optionee on the Date of
Grant the option to purchase at the Exercise Price the number of Shares set
forth in the Notice of Stock Option Grant.  The Exercise Price is agreed to be
at least 100% of the Fair Market Value per Share on the Date of Grant (110% of
Fair Market Value if this option is designated as an ISO in the Notice of Stock
Option Grant and Section 3(b) of the Plan applies).  This option is intended to
be an ISO or an NSO, as provided in the Notice of Stock Option Grant.

(b)$100,000 Limitation.  Even if this option is designated as an ISO in the
Notice of Stock Option Grant, it shall be deemed to be an NSO to the extent (and
only to the extent) required by the $100,000 annual limitation under
Section 422(d) of the Code.

(c)Stock Plan and Defined Terms.  This option is granted pursuant to the Plan, a
copy of which the Optionee acknowledges having received.  The provisions of the
Plan are incorporated into this Agreement by this reference.  Capitalized terms
are defined in Section 15 of this Agreement.

SECTION 2.  Right To Exercise.

(a)Exercisability.  Subject to Subsection (b) below and the other conditions set
forth in this Agreement, all or part of this option may be exercised prior to
its expiration at the time or times set forth in the Notice of Stock Option
Grant.  Shares purchased by exercising this option may be subject to the Right
of Repurchase under Section 7.

(b)Stockholder Approval.  Any other provision of this Agreement notwithstanding,
no portion of this option shall be exercisable at any time prior to the approval
of the Plan by the Company’s stockholders.

 

2

--------------------------------------------------------------------------------

 

SECTION 3.  No Transfer Or Assignment Of Option.

Except as otherwise provided in this Agreement, this option and the rights and
privileges conferred hereby shall not be sold, pledged or otherwise transferred
(whether by operation of law or otherwise) and shall not be subject to sale
under execution, attachment, levy or similar process.

SECTION 4.  Exercise Procedures.

(a)Notice of Exercise and Voting Agreement.  The Optionee or the Optionee’s
representative may exercise this option by (i) giving written notice to the
Company pursuant to Section 13(c) and (ii) executing a Voting Agreement.  The
notice shall specify the election to exercise this option, the number of Shares
for which it is being exercised and the form of payment.  The person exercising
this option shall sign the notice.  In the event that this option is being
exercised by the representative of the Optionee, the notice shall be accompanied
by proof (satisfactory to the Company) of the representative’s right to exercise
this option.  The Optionee or the Optionee’s representative shall deliver to the
Company, at the time of giving the notice of exercise and the executed Voting
Agreement, payment in a form permissible under Section 5 for the full amount of
the Purchase Price.  In the event of a partial exercise of this option, Shares
shall be deemed to have been purchased in the order in which they vest in
accordance with the Notice of Stock Option Grant.  

(b)Issuance of Shares.  After receiving a proper notice of exercise and executed
Voting Agreement, the Company shall cause to be issued one or more certificates
evidencing the Shares for which this option has been exercised.  Such Shares
shall be registered (i) in the name of the person exercising this option,
(ii) in the names of such person and his or her spouse as community property or
as joint tenants with the right of survivorship or (iii) with the Company’s
consent, in the name of a revocable trust.  In the case of Restricted Shares,
the Company shall cause such certificates to be deposited in escrow under
Section 7(c).  In the case of other Shares, the Company shall cause such
certificates to be delivered to or upon the order of the person exercising this
option.  

(c)Withholding Taxes.  In the event that the Company determines that it is
required to withhold any tax as a result of the exercise of this option, the
Optionee, as a condition to the exercise of this option, shall make arrangements
satisfactory to the Company to enable it to satisfy all withholding
requirements.  The Optionee shall also make arrangements satisfactory to the
Company to enable it to satisfy any withholding requirements that may arise in
connection with the vesting or disposition of Shares purchased by exercising
this option.

SECTION 5.  Payment For Stock.

(a)Cash.  All or part of the Purchase Price may be paid in cash or cash
equivalents.

(b)Surrender of Stock.  At the discretion of the Board of Directors, all or any
part of the Purchase Price may be paid by surrendering, or attesting to the
ownership of, Shares that are already owned by the Optionee.  Such Shares shall
be surrendered to the

 

3

--------------------------------------------------------------------------------

 

Company in good form for transfer and shall be valued at their Fair Market Value
as of the date when this option is exercised.

(c)Exercise/Sale.  All or part of the Purchase Price and any withholding taxes
may be paid by the delivery (on a form prescribed by the Company) of an
irrevocable direction to a securities broker approved by the Company to sell
Shares and to deliver all or part of the sales proceeds to the
Company.  However, payment pursuant to this Subsection (c) shall be permitted
only if (i) Stock then is publicly traded and (ii) such payment does not violate
applicable law.

SECTION 6.  Term And Expiration.

(a)Basic Term.  This option shall in any event expire on the expiration date set
forth in the Notice of Stock Option Grant, which date is 10 years after the Date
of Grant (five years after the Date of Grant if this option is designated as an
ISO in the Notice of Stock Option Grant and Section 3(b) of the Plan applies).

(b)Termination of Service (Except by Death).  If the Optionee’s Continuous
Service Status terminates for any reason other than death, then this option
shall expire on the earliest of the following occasions:

(i)The expiration date determined pursuant to Subsection (a) above;

(ii)The date thirty (30) days after the termination of the Optionee’s Continuous
Service Status for any reason other than Disability; or

(iii)The date six (6) months after the termination of the Optionee’s Continuous
Service Status by reason of Disability.

The Optionee may exercise all or part of this option at any time before its
expiration under the preceding sentence, but only to the extent that this option
had become exercisable for vested Shares before the Optionee’s Continuous
Service Status terminated.  When the Optionee’s Continuous Service Status
terminates, this option shall expire immediately with respect to the number of
Shares for which this option is not yet exercisable and with respect to any
Restricted Shares.  In the event that the Optionee dies after termination of
Continuous Service Status but before the expiration of this option, all or part
of this option may be exercised (prior to expiration) by the executors or
administrators of the Optionee’s estate or by any person who has acquired this
option directly from the Optionee by beneficiary designation, bequest or
inheritance, but only to the extent that this option had become exercisable for
vested Shares before the Optionee’s Continuous Service Status terminated.

(c)Death of the Optionee.  If the Optionee dies while in Continuous Service
Status or within thirty (30) days after Optionee’s Continuous Service Status has
terminated, then this option shall expire on the earlier of the following dates:

(i)The expiration date determined pursuant to Subsection (a) above; or

 

4

--------------------------------------------------------------------------------

 

(ii)The date six (6) months after the Optionee’s death.

All or part of this option may be exercised at any time before its expiration
under the preceding sentence by the executors or administrators of the
Optionee’s estate or by any person who has acquired this option directly from
the Optionee by beneficiary designation, bequest or inheritance, but only to the
extent that this option had become exercisable for vested Shares before the
Optionee’s Continuous Service Status terminates.  When the Optionee’s Continuous
Service Status terminates, this option shall expire immediately with respect to
the number of Shares for which this option is not yet exercisable and with
respect to any Restricted Shares.

(d)Part-Time Employment and Leaves of Absence.  If the Optionee commences
working on a part-time basis, then the Company may adjust the vesting schedule
set forth in the Notice of Stock Option Grant in accordance with the Company’s
part-time work policy or the terms of an agreement between the Optionee and the
Company pertaining to his or her part-time schedule.  If the Optionee goes on a
leave of absence, then the Company may adjust the vesting schedule set forth in
the Notice of Stock Option Grant in accordance with the Company’s leave of
absence policy or the terms of such leave.  Except as provided in the preceding
sentence, Service shall be deemed to continue for any purpose under this
Agreement while the Optionee is on a bona fide leave of absence, if (i) such
leave was approved by the Company in writing and (ii) continued crediting of
Service for such purpose is expressly required by the terms of such leave or by
applicable law (as determined by the Company).  Service shall be deemed to
terminate when such leave ends, unless the Optionee immediately returns to
active work.

(e)Notice Concerning ISO Treatment.  Even if this option is designated as an ISO
in the Notice of Stock Option Grant, it ceases to qualify for favorable tax
treatment as an ISO to the extent that it is exercised:

(i)More than three months after the date when the Optionee ceases to be an
Employee for any reason other than death or Disability;

(ii)More than 12 months after the date when the Optionee ceases to be an
Employee by reason of Disability; or

(iii)More than three months after the date when the Optionee has been on a leave
of absence for 90 days, unless the Optionee’s reemployment rights following such
leave were guaranteed by statute or by contract.

SECTION 7.  Right Of Repurchase.

(a)Scope of Repurchase Right.  Until they vest in accordance with the Notice of
Stock Option Grant and Subsection (b) below, the Shares acquired under this
Agreement shall be Restricted Shares and shall be subject to the Company’s Right
of Repurchase.  The Company, however, may decline to exercise its Right of
Repurchase or may exercise its Right of Repurchase only with respect to a
portion of the Restricted Shares.  The Company may exercise its Right of
Repurchase only during the Repurchase Period following the termination of the
Optionee’s Service.  The Right of Repurchase may be exercised automatically
under Subsection (d) below.  If the Right of Repurchase is exercised, the
Company shall pay the

 

5

--------------------------------------------------------------------------------

 

Optionee for each Restricted Share being repurchased an amount equal to the
lower of (i) the Exercise Price of such Restricted Share or (ii) the Fair Market
Value of such Restricted Share at the time the Right of Repurchase is exercised.

(b)Lapse of Repurchase Right.  The Right of Repurchase shall lapse with respect
to the Restricted Shares in accordance with the vesting schedule set forth in
the Notice of Stock Option Grant.  In the event that an Optionee, holding an
option assumed or substituted by the Successor Corporation in a Change of
Control or holding Restricted Shares issued upon exercise of an option with
respect to which the Successor Corporation has succeeded to a Right of
Repurchase as a result of the Change of Control, is subject to an Involuntary
Termination in connection with, or within 12 months following consummation of,
the Change of Control, then any assumed or substituted option held by the
terminated Optionee at the time of termination shall accelerate and become
exercisable as to the number of Restricted Shares that would otherwise have
vested and been exercisable as of the date 12 months following the date of the
Optionee’s termination of his or her Continuous Service Status, and any Right of
Repurchase applicable to any Restricted Shares shall lapse as to the number of
Restricted Shares as to which the Right of Repurchase would otherwise have
lapsed as of the date 12 months following the date of the Optionee’s termination
of his or her Continuous Service Status, in each case assuming the Optionee
remained in Continuous Service Status for such 12- month period.  The
acceleration of vesting and lapse of Right of Repurchase provided for in the
previous sentence shall occur immediately prior to the effective date of the
Optionee’s termination of his or her Continuous Service Status.

(c)Escrow.  Upon issuance, the certificate(s) for Restricted Shares shall be
deposited in escrow with the Company to be held in accordance with the
provisions of this Agreement.  Any additional or exchanged securities or other
property described in Subsection (f) below shall immediately be delivered to the
Company to be held in escrow.  All ordinary cash dividends on Restricted Shares
(or on other securities held in escrow) shall be paid directly to the Optionee
and shall not be held in escrow.  Restricted Shares, together with any other
assets held in escrow under this Agreement, shall be (i) surrendered to the
Company for repurchase upon exercise of the Right of Repurchase or the Right of
First Refusal or (ii) released to the Optionee upon his or her request to the
extent that the Shares have ceased to be Restricted Shares (but not more
frequently than once every six months).  In any event, all Shares that have
ceased to be Restricted Shares, together with any other vested assets held in
escrow under this Agreement, shall be released within 90 days after the earlier
of (i) the termination of the Optionee’s Service or (ii) the lapse of the Right
of First Refusal.

(d)Exercise of Repurchase Right.  The Company shall be deemed to have exercised
its Right of Repurchase automatically for all Restricted Shares as of the
commencement of the Repurchase Period, unless the Company during the Repurchase
Period notifies the holder of the Restricted Shares pursuant to Section 13(c)
that it will not exercise its Right of Repurchase for some or all of the
Restricted Shares.  During the Repurchase Period, the Company shall pay to the
holder of the Restricted Shares the purchase price determined under
Subsection (a) above for the Restricted Shares being repurchased.  Payment shall
be made in cash or cash equivalents and/or by canceling indebtedness to the
Company incurred by the Optionee in the purchase of the Restricted Shares.  The
certificate(s) representing the Restricted Shares being repurchased shall be
delivered to the Company.

 

6

--------------------------------------------------------------------------------

 

(e)Termination of Rights as Stockholder.  If the Right of Repurchase is
exercised in accordance with this Section 7 and the Company makes available the
consideration for the Restricted Shares being repurchased, then the person from
whom the Restricted Shares are repurchased shall no longer have any rights as a
holder of the Restricted Shares (other than the right to receive payment of such
consideration).  Such Restricted Shares shall be deemed to have been repurchased
pursuant to this Section 7, whether or not the certificate(s) for such
Restricted Shares have been delivered to the Company or the consideration for
such Restricted Shares has been accepted.

(f)Additional or Exchanged Securities and Property.  In the event of a merger or
consolidation of the Company with or into another entity, any other corporate
reorganization, a stock split, the declaration of a stock dividend, the
declaration of an extraordinary dividend payable in a form other than stock, a
spin‑off, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities, any securities or
other property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Restricted Shares
shall immediately be subject to the Right of Repurchase.  Appropriate
adjustments to reflect the exchange or distribution of such securities or
property shall be made to the number and/or class of the Restricted
Shares.  Appropriate adjustments shall also be made to the price per share to be
paid upon the exercise of the Right of Repurchase, provided that the aggregate
purchase price payable for the Restricted Shares shall remain the same.  In the
event of a merger or consolidation of the Company with or into another entity or
any other corporate reorganization, the Right of Repurchase may be exercised by
the Company’s successor.

(g)Transfer of Restricted Shares.  The Optionee shall not transfer, assign,
encumber or otherwise dispose of any Restricted Shares without the Company’s
written consent, except as provided in the following sentence.  The Optionee may
transfer Restricted Shares to one or more members of the Optionee’s Immediate
Family or to a trust established by the Optionee for the benefit of the Optionee
and/or one or more members of the Optionee’s Immediate Family, provided in
either case that the Transferee agrees in writing on a form prescribed by the
Company to be bound by all provisions of this Agreement.  If the Optionee
transfers any Restricted Shares, then this Agreement shall apply to the
Transferee to the same extent as to the Optionee.

(h)Assignment of Repurchase Right.  The Board of Directors may freely assign the
Company’s Right of Repurchase, in whole or in part.  Any person who accepts an
assignment of the Right of Repurchase from the Company shall assume all of the
Company’s rights and obligations under this Section 7.

SECTION 8.  Right Of First Refusal.

(a)Right of First Refusal.  In the event that the Optionee proposes to sell,
pledge or otherwise transfer to a third party any Shares acquired under this
Agreement, or any interest in such Shares, the Company shall have the Right of
First Refusal with respect to all (and not less than all) of such Shares.  If
the Optionee desires to transfer Shares acquired under this Agreement, the
Optionee shall give a written Transfer Notice to the Company describing fully
the proposed transfer, including the number of Shares proposed to be
transferred, the proposed

 

7

--------------------------------------------------------------------------------

 

transfer price, the name and address of the proposed Transferee and proof
satisfactory to the Company that the proposed sale or transfer will not violate
any applicable federal, State or foreign securities laws.  The Transfer Notice
shall be signed both by the Optionee and by the proposed Transferee and must
constitute a binding commitment of both parties to the transfer of the
Shares.  The Company shall have the right to purchase all, and not less than
all, of the Shares on the terms of the proposal described in the Transfer Notice
(subject, however, to any change in such terms permitted under Subsection (b)
below) by delivery of a notice of exercise of the Right of First Refusal within
30 days after the date when the Transfer Notice was received by the Company.

(b)Transfer of Shares.  If the Company fails to exercise its Right of First
Refusal within 30 days after the date when it received the Transfer Notice, the
Optionee may, not later than 90 days following receipt of the Transfer Notice by
the Company, conclude a transfer of the Shares subject to the Transfer Notice on
the terms and conditions described in the Transfer Notice, provided that any
such sale is made in compliance with applicable federal, State or foreign
securities laws and not in violation of any other contractual restrictions to
which the Optionee is bound.  Any proposed transfer on terms and conditions
different from those described in the Transfer Notice, as well as any subsequent
proposed transfer by the Optionee, shall again be subject to the Right of First
Refusal and shall require compliance with the procedure described in
Subsection (a) above.  If the Company exercises its Right of First Refusal, the
parties shall consummate the sale of the Shares on the terms set forth in the
Transfer Notice within 60 days after the date when the Company received the
Transfer Notice (or within such longer period as may have been specified in the
Transfer Notice); provided, however, that in the event the Transfer Notice
provided that payment for the Shares was to be made in a form other than cash or
cash equivalents paid at the time of transfer, the Company shall have the option
of paying for the Shares with cash or cash equivalents equal to the present
value of the consideration described in the Transfer Notice.

(c)Additional or Exchanged Securities and Property.  In the event of a merger or
consolidation of the Company with or into another entity, any other corporate
reorganization, a stock split, the declaration of a stock dividend, the
declaration of an extraordinary dividend payable in a form other than stock, a
spin‑off, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities, any securities or
other property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Shares subject to
this Section 8 shall immediately be subject to the Right of First
Refusal.  Appropriate adjustments to reflect the exchange or distribution of
such securities or property shall be made to the number and/or class of the
Shares subject to this Section 8.

(d)Termination of Right of First Refusal.  Any other provision of this Section 8
notwithstanding, in the event that the Stock is readily tradable on an
established securities market when the Optionee desires to transfer Shares, the
Company shall have no Right of First Refusal, and the Optionee shall have no
obligation to comply with the procedures prescribed by Subsections (a) and (b)
above.

(e)Permitted Transfers.  This Section 8 shall not apply to (i) a transfer by
beneficiary designation, will or intestate succession or (ii) a transfer to one
or more members of

 

8

--------------------------------------------------------------------------------

 

the Optionee’s Immediate Family or to a trust established by the Optionee for
the benefit of the Optionee and/or one or more members of the Optionee’s
Immediate Family, provided in either case that the Transferee agrees in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.  If the Optionee transfers any Shares acquired under this Agreement,
either under this Subsection (e) or after the Company has failed to exercise the
Right of First Refusal, then this Agreement shall apply to the Transferee to the
same extent as to the Optionee.

(f)Termination of Rights as Stockholder.  If the Company makes available, at the
time and place and in the amount and form provided in this Agreement, the
consideration for the Shares to be purchased in accordance with this Section 8,
then after such time the person from whom such Shares are to be purchased shall
no longer have any rights as a holder of such Shares (other than the right to
receive payment of such consideration in accordance with this Agreement).  Such
Shares shall be deemed to have been purchased in accordance with the applicable
provisions hereof, whether or not the certificate(s) therefor have been
delivered as required by this Agreement.

(g)Assignment of Right of First Refusal.  The Board of Directors may freely
assign the Company’s Right of First Refusal, in whole or in part.  Any person
who accepts an assignment of the Right of First Refusal from the Company shall
assume all of the Company’s rights and obligations under this Section 8.

SECTION 9.  Legality Of Initial Issuance.

No Shares shall be issued upon the exercise of this option unless and until the
Company has determined that:

(a)It and the Optionee have taken any actions required to register the Shares
under the Securities Act or to perfect an exemption from the registration
requirements thereof;

(b)Any applicable listing requirement of any stock exchange or other securities
market on which Stock is listed has been satisfied; and

(c)Any other applicable provision of federal, State or foreign law has been
satisfied.

SECTION 10.  No Registration Rights.

The Company may, but shall not be obligated to, register or qualify the sale of
Shares under the Securities Act or any other applicable law.  The Company shall
not be obligated to take any affirmative action in order to cause the sale of
Shares under this Agreement to comply with any law.

SECTION 11.  Restrictions On Transfer of shares.

(a)Securities Law Restrictions.  Regardless of whether the offering and sale of
Shares under the Plan have been registered under the Securities Act or have been
registered or

 

9

--------------------------------------------------------------------------------

 

qualified under the securities laws of any State, the Company at its discretion
may impose restrictions upon the sale, pledge or other transfer of such Shares
(including the placement of appropriate legends on stock certificates or the
imposition of stop‑transfer instructions) if, in the judgment of the Company,
such restrictions are necessary or desirable in order to achieve compliance with
the Securities Act, the securities laws of any State or any other law.

(b)Market Stand-Off.  In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, including the Company’s initial public offering,
the Optionee or a Transferee shall not directly or indirectly sell, make any
short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, purchase any option or other contract for
the sale of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any Shares acquired under this
Agreement without the prior written consent of the Company or its managing
underwriter.  Such restriction (the “Market Stand-Off”) shall be in effect for
such period of time following the date of the final prospectus for the offering
as may be requested by the Company or such underwriter.  In no event, however,
shall such period exceed 180 days plus such additional period as may reasonably
be requested by the Company or such underwriter to accommodate regulatory
restrictions on (i) the publication or other distribution of research reports or
(ii) analyst recommendations and opinions, including (without limitation) the
restrictions set forth in Rule 2711(f)(4) of the National Association of
Securities Dealers and Rule 472(f)(4) of the New York Stock Exchange, as
amended, or any similar successor rules.  The Market Stand-Off shall in any
event terminate two years after the date of the Company’s initial public
offering.  In the event of the declaration of a stock dividend, a spin‑off, a
stock split, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities without receipt of
consideration, any new, substituted or additional securities which are by reason
of such transaction distributed with respect to any Shares subject to the Market
Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off.  In order to enforce the Market
Stand-Off, the Company may impose stop-transfer instructions with respect to the
Shares acquired under this Agreement until the end of the applicable stand-off
period.  The Company’s underwriters shall be beneficiaries of the agreement set
forth in this Subsection (b).  This Subsection (b) shall not apply to Shares
registered in the public offering under the Securities Act.

(c)Investment Intent at Grant.  The Optionee represents and agrees that the
Shares to be acquired upon exercising this option will be acquired for
investment, and not with a view to the sale or distribution thereof.

(d)Investment Intent at Exercise.  In the event that the sale of Shares under
the Plan is not registered under the Securities Act but an exemption is
available that requires an investment representation or other representation,
the Optionee shall represent and agree at the time of exercise that the Shares
being acquired upon exercising this option are being acquired for investment,
and not with a view to the sale or distribution thereof, and shall make such
other representations as are deemed necessary or appropriate by the Company and
its counsel.

(e)Legends.  All certificates evidencing Shares purchased under this Agreement
shall bear the following legend:

 

10

--------------------------------------------------------------------------------

 

“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES
(OR THE PREDECESSOR IN INTEREST TO THE SHARES).  SUCH AGREEMENT GRANTS TO THE
COMPANY CERTAIN RIGHTS OF FIRST REFUSAL UPON AN ATTEMPTED TRANSFER OF THE SHARES
AND CERTAIN REPURCHASE RIGHTS UPON TERMINATION OF SERVICE WITH THE COMPANY.  THE
SECRETARY OF THE COMPANY WILL UPON WRITTEN REQUEST FURNISH A COPY OF SUCH
AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”

All certificates evidencing Shares purchased under this Agreement in an
unregistered transaction shall bear the following legend (and such other
restrictive legends as are required or deemed advisable under the provisions of
any applicable law):

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

(f)Removal of Legends.  If, in the opinion of the Company and its counsel, any
legend placed on a stock certificate representing Shares sold under this
Agreement is no longer required, the holder of such certificate shall be
entitled to exchange such certificate for a certificate representing the same
number of Shares but without such legend.

(g)Administration.  Any determination by the Company and its counsel in
connection with any of the matters set forth in this Section 11 shall be
conclusive and binding on the Optionee and all other persons.

SECTION 12.  Adjustment Of Shares.

In the event of any transaction described in Section 8(a) of the Plan, the terms
of this option (including, without limitation, the number and kind of Shares
subject to this option and the Exercise Price) shall be adjusted as set forth in
Section 8(a) of the Plan.  In the event that the Company is a party to a merger
or consolidation, this option shall be subject to the agreement of merger or
consolidation, as provided in Section 8(b) of the Plan.

SECTION 13.  Miscellaneous Provisions.

(a)Rights as a Stockholder.  Neither the Optionee nor the Optionee’s
representative shall have any rights as a stockholder with respect to any Shares
subject to this option until the Optionee or the Optionee’s representative
becomes entitled to receive such Shares by filing a notice of exercise and
paying the Purchase Price pursuant to Sections 4 and 5.

 

11

--------------------------------------------------------------------------------

 

(b)No Retention Rights.  Nothing in this option or in the Plan shall confer upon
the Optionee any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining the Optionee) or of
the Optionee, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without cause.

(c)Notice.  Any notice required by the terms of this Agreement shall be given in
writing.  It shall be deemed effective upon (i) personal delivery, (ii) deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid or (iii) deposit with Federal Express Corporation, with
shipping charges prepaid.  Notice shall be addressed to the Company at its
principal executive office and to the Optionee at the address that he or she
most recently provided to the Company in accordance with this Subsection (c).

(d)Entire Agreement.  The Notice of Stock Option Grant, this Agreement and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof.  They supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof.

(e)Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.

SECTION 14.  acknowledgements of the optionee.

(a)Tax Consequences.  The Optionee agrees that the Company does not have a duty
to design or administer the Plan or its other compensation programs in a manner
that minimizes the Optionee’s tax liabilities.  The Optionee shall not make any
claim against the Company or its Board of Directors, officers or employees
related to tax liabilities arising from this option or the Optionee’s other
compensation.  In particular, the Optionee acknowledges that this option is
exempt from Section 409A of the Code only if the Exercise Price is at least
equal to the Fair Market Value per Share on the Date of Grant.  Since Shares are
not traded on an established securities market, the determination of their Fair
Market Value is made by the Board of Directors or by an independent valuation
firm retained by the Company.  The Optionee acknowledges that there is no
guarantee in either case that the Internal Revenue Service will agree with the
valuation, and the Optionee shall not make any claim against the Company or its
Board of Directors, officers or employees in the event that the Internal Revenue
Service asserts that the valuation was too low.

(b)Electronic Delivery of Documents.  The Optionee agrees that the Company may
deliver by email all documents relating to the Plan or this option (including,
without limitation, a copy of the Plan) and all other documents that the Company
is required to deliver to its security holders (including, without limitation,
disclosures that may be required by the Securities and Exchange
Commission).  The Optionee also agrees that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company.  If the Company posts these documents on
a website, it shall notify the Optionee by email.

 

12

--------------------------------------------------------------------------------

 

SECTION 15.  Definitions.

(a)“Affiliate” means an entity other than a Subsidiary which, together with the
Company, is under common control of a third person or entity.

(b)“Agreement” shall mean this Stock Option Agreement.

(c)“Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time or, if a Committee has been appointed, such
Committee.

(d)“Cause” for termination of an Optionee’s Continuous Service Status will exist
if the Optionee is terminated for any of the following reasons:  (i) Optionee’s
willful failure substantially to perform his or her duties and responsibilities
to the Company or deliberate violation of a Company policy; (ii) Optionee’s
commission of any act of fraud, embezzlement, dishonesty or any other willful
misconduct that has caused or is reasonably expected to result in material
injury to the Company; (iii) unauthorized use or disclosure by Optionee of any
proprietary information or trade secrets of the Company or any other party to
whom the Optionee owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or (iv) Optionee’s willful breach of any of his
or her obligations under any written agreement or covenant with the
Company.  The determination as to whether an Optionee is being terminated for
Cause shall be made in good faith by the Company and shall be final and binding
on the Optionee.  The foregoing definition does not in any way limit the
Company’s ability to terminate an Optionee’s employment or consulting
relationship at any time, with or without Cause or notice, and the term
“Company” will be interpreted to include any Subsidiary, Parent, Affiliate or
successor thereto, if appropriate.

(e)“Change of Control”  means a sale of all or substantially all of the
Company’s assets, or any merger or consolidation of the Company with or into
another corporation other than a merger or consolidation in which the holders of
more than 50% of the shares of capital stock of the Company outstanding
immediately prior to such transaction continue to hold (either by the voting
securities remaining outstanding or by their being converted into voting
securities of the surviving entity) more than 50% of the total voting power
represented by the voting securities of the Company, or such surviving entity,
outstanding immediately after such transaction.

(f)“Code” shall mean the Internal Revenue Code of 1986, as amended.

(g)“Committee” shall mean a committee of the Board of Directors, as described in
Section 2 of the Plan.

(h)“Company” shall mean Synacor, Inc., a Delaware corporation.

(i)“Consultant” shall mean a person who performs bona fide services for the
Company, a Parent or a Subsidiary as a consultant or advisor, excluding
Employees and Outside Directors.

(j)“Continuous Service Status” means the absence of any interruption or
termination of Service.  Continuous Service Status as an Employee or Consultant
shall not be

 

13

--------------------------------------------------------------------------------

 

considered interrupted in the case of:  (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Company, provided that such
leave is for a period of not more than ninety (90) days, unless reemployment
upon the expiration of such leave is guaranteed by contract or statute, or
unless provided otherwise pursuant to Company policy adopted from time to time;
or (iv) in the case of transfers between locations of the Company or between the
Company, its Parents, Subsidiaries, Affiliates or their respective
successors.  A change in status from an Employee to a Consultant or from a
Consultant to an Employee will not constitute an interruption of Continuous
Service Status.

(k)“Date of Grant” shall mean the date of grant specified in the Notice of Stock
Option Grant, which date shall be the later of (i) the date on which the Board
of Directors resolved to grant this option or (ii) the first day of the
Optionee’s Service.

(l)“Disability” shall mean that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than 12 months.

(m)“Employee” shall mean any individual who is a common‑law employee of the
Company, a Parent or a Subsidiary.

(n)“Exercise Price” shall mean the amount for which one Share may be purchased
upon exercise of this option, as specified in the Notice of Stock Option Grant.

(o)“Fair Market Value” shall mean the fair market value of a Share, as
determined by the Board of Directors in good faith.  Such determination shall be
conclusive and binding on all persons.

(p)“Immediate Family” shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law and shall include
adoptive relationships.

(q)“Involuntary Termination” means termination of an Optionee’s Continuous
Service Status under the following circumstances:  (i) termination without Cause
by the Company or a Subsidiary, Parent, Affiliate or successor thereto, as
appropriate; or (ii) voluntary termination by the Optionee within 30 days
following (A) a material reduction in the Optionee’s job responsibilities,
provided that neither a mere change in title alone nor reassignment following a
Change of Control to a position that is substantially similar to the position
held prior to the Change of Control shall constitute a material reduction in job
responsibilities; (B) relocation by the Company or a Subsidiary, Parent,
Affiliate or successor thereto, as appropriate, of the Optionee’s work site to a
facility or location more than 50 miles from the Optionee’s principal work site
for the Company at the time of the Change of Control; or (C) a reduction in
Optionee’s then-current base salary by at least 10%, provided that an
across-the-board reduction in the salary level of all other employees or
consultants in positions similar to the Optionee’s by the same percentage amount
as part of a general salary level reduction shall not constitute such a salary
reduction.

 

14

--------------------------------------------------------------------------------

 

(r)“ISO” shall mean an employee incentive stock option described in
Section 422(b) of the Code.

(s) “Notice of Stock Option Grant” shall mean the document so entitled to which
this Agreement is attached.

(t)“NSO” shall mean a stock option not described in Sections 422(b) or 423(b) of
the Code.

(u)“Optionee” shall mean the person named in the Notice of Stock Option Grant.

(v)“Outside Director” shall mean a member of the Board of Directors who is not
an Employee.

(w)“Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

(x)“Plan” shall mean the Synacor, Inc. 2006 Stock Plan, as in effect on the Date
of Grant.

(y)“Purchase Price” shall mean the Exercise Price multiplied by the number of
Shares with respect to which this option is being exercised.

(z)“Repurchase Period” shall mean a period of 90 consecutive days commencing on
the date when the Optionee’s Service terminates for any reason, including
(without limitation) death or disability.

(aa)“Restricted Share” shall mean a Share that is subject to the Right of
Repurchase.

(bb)“Right of First Refusal” shall mean the Company’s right of first refusal
described in Section 8.

(cc)“Right of Repurchase” shall mean the Company’s right of repurchase described
in Section 7.

(dd)“Securities Act” shall mean the Securities Act of 1933, as amended.

(ee)“Service” shall mean service as an Employee, Outside Director or Consultant.

(ff)“Share” shall mean one share of Stock, as adjusted in accordance with
Section 8 of the Plan (if applicable).

(gg)“Stock” shall mean the Common Stock of the Company.

 

15

--------------------------------------------------------------------------------

 

(hh)“Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

(ii)“Transferee” shall mean any person to whom the Optionee has directly or
indirectly transferred any Share acquired under this Agreement.

(jj)“Transfer Notice” shall mean the notice of a proposed transfer of Shares
described in Section 8.

(kk)“Voting Agreement” shall mean the Third Amended and Restated Voting
Agreement in substantially the form attached hereto.




 

16

--------------------------------------------------------------------------------

 

Exhibit A

 

Voting Agreement

 

 

 

17